IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-67,880-03 & WR-67,880-04


                        EX PARTE LUCKY JOHN LUNA, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. F-0231777-VQ & F-0500345-KQ
               IN THE 204TH DISTRICT COURT FROM DALLAS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was

convicted of aggravated sexual assault and sexual assault. After a sentencing hearing before the

judge, he was sentenced to fifteen and ten years’ imprisonment, respectively. The Fifth Court of

Appeals affirmed his convictions. Luna v. State, Nos. 05-05-00678-CR & 05-05-00679-CR (Tex.

App.–Dallas February 16, 2006).

       Applicant contends, among other things, that his trial counsel rendered ineffective assistance

at the sentencing hearing by failing to challenge lay-witness testimony, by eliciting extraneous
                                                                                                  2

offense testimony, and by failing to adequately advise and counsel Applicant.

       After a writ hearing where trial counsel testified, the trial court has determined that trial

counsel’s performance was deficient and that such deficient performance prejudiced Applicant.

Based on the trial court’s determination and our own independent review, relief is granted. The

sentences in Cause Nos. F-0231777-VQ & F-0500345-KQ in the 204th District Court of Dallas

County are set aside, and Applicant is remanded to the custody of the Sheriff of Dallas to have new

sentencing proceedings. The trial court shall issue any necessary bench warrant within 10 days after

the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 15, 2014
Do not publish